Title: Abigail Adams to Cotton Tufts, 20 February 1788
From: Adams, Abigail
To: Tufts, Cotton


        
          Febry 20th [1788] Grosvenour Square
          Dear sir
        
        I have written twice to you by way of New York, but do not find by yours that either of them had reachd you, nor have I learnt that Captain Folger was arrived who had all my Letters, except one to mrs Cranch by Captain Cushing. in those Letters you will find what I wisht to have done to the House, as well as other matters respecting our Farm
        
        I believe this will be the last Letter I shall write you previous to my embarking, which I hope will be in March, but is now uncertain on account of the difficulty mr Adams meets with in taking leave in Holland it is high time that we had a Goverment who know how to conduct our affairs with steadiness judgment, &, equity that they may not make themselves contemptable in the Eyes of all Europe. Congress accreditted mr Adams to their High mightynesses and to the Prince of orange, and in a Letter written to Congress more than a year ago, requesting permission to return at the expiration of his commission, he desires that Letters of Recall may accompany his permission, agreeable to the custom & useages of Nations. this he has several times since repeated instead of which they pass only a vote of approbation of his conduct with leave to return, but no Letter, either for this court or Holland. Mr Adams Sent a Letter to the Prince & a memorial to their High mightynessess, through mr Secretary Fagall, but all tho they express their Satisfaction personally as it respects mr Adams, they return the Letters saying they cannot receive his Resignation, but by a Letter from his Sovereign of recall, but shall continue to consider him as minister to them. if this Court do not make any difficulty, it will be from circumstances too humiliating to our Country to be prided in. mr Adams is very apprehensive that he shall be obliged to go over himself to Holland, which at this time will put us to great difficulty as we had begun to pack up & get ready for our departure.
        With this Letter I send you the third volm of the defence. you will not permit it to go out of your hands untill the others arrive. as mr Adams had been at the whole expence of publishing this work, he could wish that they might not be reprinted untill what are gone out, are disposed of, for tho he never had an Idea of making money of them, he cannot afford to lose so much by them as he must, if they are reprinted. in the last Letter you will find his Sentiments respecting our New plan of Government. Some of his sentiments I presume will be very unpopular in our Country, but time and experience will bring them into fashion. every day must convince our Country men more & more, of the necessity of a well balanced Government and that a Head to it, is quite as necessary as a body & Limbs the Name by which that Head is called is of very little concequence but they will find many Heads a Monster.— I most sincerely wish you my dear Sir every direction & success which honest intentions & upright endeavours after the publick Honour, & welfare deserve. I know you have no sinister motives, no narrow selfish purposes to serve eitheir by the acceptation or rejection of the New system. I wish every one who opposes it, or commends it, acted from motives as pure, and then whatever its fate might be, we should not be involved in anarchy but tares will spring up amongst the wheat, and thistles & Thorns. we must take care that we are not goaded & pricked to death by either— There is at present sitting here one of the most august Assemblies that this country can convene. The House of commons the House of Lord’s the Bishops the judges &C all convened in westmister Hall for the Trial of Warren Hastings. about Two thousand persons half of whom are Ladies, attend this trial every day. it is opened with the utmost order & continued with the greatest regularity, & no person admitted to it, but with Tickets which are not very easily procured. as a Foreign ministers Lady I have had a Seat in the Box appropriated for them, and have had the pleasure of hearing mr Burk speak 3 hours. I have been so much engaged in prepairing for my voyage that I have not been able to attend daily, but I propose going again tomorrow to hear mr Fox. The dukes & Lords & Bishops are all Robed, are preceeded by the Herald at Arms, are calld over according to their rank and take their Seats accordingly. The Prince of Wales duke of York Gloster & Cumberland are obliged to a constant attendance mr Hastings appears at present; as Burk call’d him, the Captain Generall of Iniquity, whatever he may have to say in justification of himself, it seems impossible to wash the Ethiope white. my paper warns me to close but not untill I have assured you of the Sincere & affectionate / Regard of Yours
        A Adams
        
          PS your last Bill is paid in favour mr Elworthy
        
      